Title: Hosea Humphrey to Thomas Jefferson, 31 December 1815
From: Humphrey, Hosea
To: Jefferson, Thomas


          
            Respected sir
             Johnston near Providence R.I. Decr  31st 1815
          
          Although you enjoy in retirement the warmest approbation and esteem of every honest American yet it is not to be supposed that your mind is not occupied with carefull attention to the concerns of our country and if  notwithstanding the abilities and integrity of our cheif Magistrate and the administration in general  occasion requires your usefull advice is not with held yet sir it cannot be doubted but you find leasure to attend to those Philosophical investigations which have Occupied your mind from childhood which is incontestably evident from those comprehensive views of human concerns that you have so freequently exhibited and which could not be disconnected with a knowledge of almost all attainable natural causes and effects
          Having published many new Ideas concerning natural opperations and novelty being considered by a great part of mankind as conclusive evidence of error and being sensible of the probability thereof from prejudice in favour of my own productions—but still having confidence in the correctness of what I have advanced and wishing to the  work to be perused by the ablest Philosophers not doubting they will do strict justice in the premises I have taken the liberty to present you a volume which tho small in extent may be much Smaller in consequence and permit me sir earnestly to request that if upon perusal you Shall find it unworthy of attention you will consider yourself under not the least obligation to read it through—and if at any future time when at Leasure you Shall consider it So far worthy attention as to induce you to write me any observations concerning it, you will be at least as candid in notifying me of  its errors as any matters you may approve of therein
          The accompanying pamphlet is worth your reading no further than to discover my political Sentiments as respects parties
          The hand Bill contains an attempted appology for the want of systematic arrangement in the work a part of which ought to have been bound with the Sheets
          
            Accept sir the assurance of of my Cordial respects for your merit and unfeigned wishes for your happiness
            Hosea Humphrey
          
        